internal_revenue_service number release date index number --------------------- --------------------------------- --------------------------- in re ---------------------------- ------------------------ ---------------------------------- ---------------------------- ----------------------------- ------------------------------- department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 - plr-104891-04 date date --------------------------------------------------- --------------------------------------------------- legend x y company ---------------------------- ---------------------------- county ------------- state a ---------------------- date date ----------------- --------------------- date ------------------ date ---------------------- date date ---------------------- --------------------------- date --------------------- date date ---------------------- --------------------------- date --- w x --- y --- dollar_figurez dollar_figure------------- dear ---- ------- plr-104891-04 this is in response to your request dated date for a private_letter_ruling on behalf of x and y you have requested a ruling that x’s payment of a lump sum of money to y in exchange for y’s community_property interest in a nonqualified_deferred_compensation_plan payable to x by company will constitute nontaxable transfers between former spouses that are related to the cessation of their marriage under sec_1041 of the internal_revenue_code and that the assignment_of_income_doctrine will not cause y to be taxed when x receives payment of that deferred_compensation from company you have also requested a ruling that the exchange is a transfer for full and adequate_consideration in money or money’s worth under sec_2516 of the code that will not result in a taxable gift by either x or y to the other according to the facts submitted x and y were married on date on date several years after their marriage x secured employment with company x remains employed by company on date x and y were separated on date x and y entered into a marital settlement agreement msa x and y were divorced pursuant to a judgment of dissolution entered by the superior court for county state a on date the msa was incorporated into the date judgment it is represented that x’s earnings from personal services for company during the last w years of x and y’s x -year marriage constitute community_property under the laws of state a and that x’s earnings from personal services for company during the w years since date the date of separation constitute x’s separate_property or community_property with husband’s current wife x intends to retire on date at y years of age during their marriage x’s compensation_for services to company in which y has a community_property interest includes deferred_compensation under company’s supplemental_executive_retirement_plan serp a non-qualified employee_benefit_plan under the terms of the serp if x retires after age but before age with more than years_of_service x will receive a benefit that is reduced by a certain percentage for each month that x’s retirement date precedes x’ sec_65th birthday the serp trust agreement trust describes the terms of the benefits under the serp sec_3_3 provides that a participant may not voluntarily or involuntarily assign anticipate alienate commute pledge or encumber any benefits to which he is or may become entitled to under the serp nor may the same be subject_to attachment or garnishment by any creditor of a participant sec_9_2 provides that the interests of a participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of company no right or interest of any participant or beneficiary in the trust estate shall be transferable or assignable or subject_to alienation anticipation encumbrance garnishment attachment or execution sec_9_3 provides that nothing in the trust instrument is to be construed to relieve company of its obligation to pay the retirement benefit of any participant except to the extent that the obligation is satisfied by actual payment from the trust estate plr-104891-04 under the terms of the above msa article ii sec_1 x will transfer assign and convey to y as y’s sole and separate_property all right title and interest in and to those items of community_property more fully described in schedule a attached to the msa schedule a item conveys to y one-half of the community interest in the pension_plan and the company serp held for the benefit of x through x’s employment with company as set forth in a domestic_relations_order that is to be prepared and submitted to the plan for approval as a qualified_domestic_relations_order on date the superior court issued a stipulation and order for division of the company serp stipulation the stipulation awarded y one-half of the community_property interest in x’s company serp the stipulation provides that the community_property interest in the serp is to be a pro_rata portion of each payment if any after reduction for payments to be made under any qualified_plan as provided in the plan as each payment is received community_property is to be determined by a fraction the numerator of which is the number of months of credited service from the date of employment date until the date of separation date the denominator is the total number of months of credited service from date of employment to date of retirement or other termination of x’s employment the stipulation also provides that x will receive all serp payments from company or trust and that within days of receipt of such payment x will pay y’s share to y without reduction for taxes y is to include y’s share of the serp payments in y’s income for federal_income_tax purposes and indemnify and hold x harmless from all taxes attributable to y’s share of the serp several years after the superior court issued stipulation x reached the age of eligibility for retirement but had not yet retired from company therefore no amounts were yet payable under the serp y wanted to commence receiving y’s share of the benefits under the serp but because x had not yet retired no amounts were yet payable under the serp on date y filed a motion seeking an order from the superior court to require x to buy out y’s interest in the serp on date x delivered to y’s counsel a responsive declaration in opposition to the motion y argued inter alia citing certain court cases that because the commencement of benefits under the serp was delayed by x’s unilateral decision for the benefit of his separate estate not to retire x should be compelled either to commence paying y’s share of the serp benefits from x’s own funds or x should be required to buy out y’s interest in the serp in a lump sum or in interest-bearing installments after a lengthy period of negotiations x and y entered into and the superior court approved a stipulation and order re division of the serp benefits final stipulation on date under the terms of the final stipulation x will pay y dollar_figurez together with the tax-exempt earnings on the investment of dollar_figurez in full satisfaction of all of y’s claims with respect to the serp paragraph of the final stipulation provides that the parties intend that neither party will have a gift or income_tax consequence from the transfer of plr-104891-04 the dollar_figurez amount the payment is intended to be nontaxable to y and nondeductible by x under sec_71 of the internal_revenue_code pursuant to the final stipulation x has paid the dollar_figurez amount into a_trust fund held by x’s attorney those funds have been invested in a tax-exempt investment as agreed upon by the parties it has been represented that this amount acts as security for the performance of x’s obligations under the final stipulation if but only if a satisfactory private_letter_ruling is received from the internal_revenue_service must the attorney transfer the funds to y accordingly it has further been represented that x has not and will not surrender dominion and control_over the funds until a ruling satisfactory to x and y is received from the service y has therefore received no economic benefit from the dollar_figurez amount in trust nor is y in constructive receipt of such money x expressly represents that x will continue to be treated as the owner of dollar_figurez amount while it is held in trust by the attorney and x will include in x’s income for federal_income_tax purposes any nontax-exempt income earned on such amounts while held in trust by x’s attorney x also represents that x will be taxable for federal_income_tax purposes on the full amount of serp deferred_compensation payments made by company ruling_request no you have requested a ruling that both the transfer by x to y through x’s attorney’s trust account of the dollar_figurez amount including the earnings held in trust by x’s attorney and y’s transfer to x of y’s interest in the serp constitute transfers between former spouses that are incident_to_divorce within the meaning of sec_1041 of the code because they are related to the cessation of their marriage within the meaning of sec_1041 you have requested a further ruling that the assignment_of_income_doctrine will not apply to these transfers with the result that neither x nor y will be required to include any amount in gross_income with respect to these transfers sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations addresses when a transfer of property is related to the cessation of the marriage q a-7 provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the plr-104891-04 marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one-and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed in this case on date x and y entered into an msa that provided for the division of the community estate’s interest in x’s serp x and y were divorced pursuant to a judgment of dissolution entered by the superior court for county state a on date the msa was incorporated into that judgment of dissolution on date x and y entered into and the superior court approved the stipulation and order re division of the serp final stipulation the final stipulation provides that x will pay y dollar_figurez together with the tax-exempt earnings on the investment of dollar_figurez in full satisfaction of all of y’s claims with respect to the serp the transfers contemplated under the final stipulation are governed by sec_1041 of the code and the regulations thereunder q a-7 of sec_1_1041-1t specifically discusses when a transfer of property is related to the cessation of the marriage for purposes of transfers under instruments executed after enactment of sec_1041 in this case any transfer of property under the final stipulation will clearly occur outside the six-year rule set forth in that regulation nevertheless q a-7 specifically recognizes that a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument consequently any order from the divorce court that specifically modifies an original divorce_or_separation_instrument must be considered related to the cessation of the marriage even if such order occurs years after the divorce see eg 113_tc_152 aff’d 240_f3d_369 4th cir tax_court held that the purpose of a agreement was to resolve a dispute between former spouses concerning the terms of their property settlement and therefore the agreement was incident to their divorce decree notwithstanding that it modified a prior agreement and was executed years after the divorce decree in this case the parties have received an order issued by the superior court essentially amending their original divorce instrument to incorporate the terms and provisions of the final stipulation with respect to the division of the serp pursuant to q a-7 we conclude that based on the representations set forth in the submission and the final stipulation issued by the superior court the following transfers are related to the cessation of the marriage within the meaning of sec_1041 of the code and are therefore considered incident_to_divorce for purposes of sec_1041 the transfer by x to y through x’s attorney’s trust account of the dollar_figurez amount including the earnings held in trust by x’s attorney and y’s transfer to x of y’s interest in the serp accordingly pursuant to sec_1041 no gain_or_loss will be recognized on these transfers by x or y plr-104891-04 with respect to the assignment_of_income component of this ruling_request we note that the payment of the dollar_figurez amount to y from x is controlled by 98_tc_368 that case addressed the question of whether payments received by a spouse in settlement of her claim to a community_property share of her ex-husband's military retirement pay are includible in her income in balding petitioner and her husband resided in california a community_property_state during their 19-year marriage they were divorced in after ex-husband retired from the military the divorce court ordered a division of their community_property and affirmed that the ex- husband’s military retirement pay was his sole and separate_property in because of changes in california's community_property law petitioner asked the divorce court to reopen its judgment of divorce and award her a community_property share of the military retirement pay before the divorce court could act petitioner and her ex-husband reached a settlement with regard to the military retirement pay petitioner relinquished any claim to ex-husband's military retirement pay in consideration of his promise to pay to her dollar_figure dollar_figure and dollar_figure in and respectively the tax_court held that under sec_1041 of the code no income was recognized to petitioner on account of receipt of the settlement payments with respect to the present case balding is consistent with the above determination that under sec_1041 y is not taxable on the dollar_figurez to be received from x balding however focused on the amounts paid for the transfer of petitioner's interest in certain retirement benefits not on which party is taxable when the retirement benefit payments are made the court stated accordingly we have no occasion to consider whether the assignment_of_income_doctrine would require petitioner's share of those retirement payments to be taken into petitioner's income as paid_by the government to balding notwithstanding petitioner's lack of entitlement to such payments balding pincite n in revrul_2002_22 2002_1_cb_849 the service rejected applying the assignment_of_income_doctrine to certain transfers of property incident_to_divorce in that revenue_ruling a taxpayer transferred nonstatutory stock_options and nonqualified_deferred_compensation rights to the taxpayer’s former spouse incident to their divorce the ruling first notes that congress indicated that sec_1041 of the code should apply broadly to transfers of many types of property including those that involve a right to receive ordinary_income that has accrued in an economic sense such as interests in trusts and annuities accordingly and consistent with balding the ruling provides that stock_options and unfunded_deferred_compensation rights may constitute property within the meaning of sec_1041 revrul_2002_22 then notes that the courts and the service have long recognized that the assignment_of_income_doctrine does not apply to transfers of income rights between divorcing spouses because such transfers are not voluntary assignments within the scope of the assignment_of_income_doctrine see 133_f3d_654 8th cir 783_f2d_966 10th cir schulze v commissioner tcmemo_1983_263 207_fsupp_73 d kan plr-104891-04 revrul_2002_22 concludes that a taxpayer who transfers interests in nonstatutory stock_options and nonqualified_deferred_compensation to the taxpayer's former spouse incident_to_divorce is not required to include an amount in gross_income upon the transfer revrul_2002_22 further concludes that the former spouse and not the taxpayer is required to include an amount in gross_income when the former spouse exercises the stock_options or when the deferred_compensation is paid or made available to the former spouse we note that this revenue_ruling expressly does not apply to transfers of nonstatutory stock_options unfunded_deferred_compensation rights or other future income rights to the extent such options or rights are unvested at the time of transfer or to the extent that the transferor's rights to such income are subject_to substantial contingencies at the time of the transfer pursuant to revrul_2002_22 and balding we conclude that the assignment_of_income_doctrine does not apply to the transfer by x to y through x’s attorney’s trust account of the dollar_figurez amount including the earnings held in trust by x’s attorney and y’s transfer to x of y’s interest in the serp with the result that neither x nor y will be required to include any amount in gross_income with respect to these transfers therefore the assignment_of_income_doctrine will not cause y to be taxable on any part of the serp deferred_compensation payments received by x from company as stated above x has represented that x will be taxable for federal_income_tax purposes on the full amount of serp deferred_compensation payments made by company ruling_request no you have also requested a ruling that the above exchange is a transfer for full and adequate_consideration in money or money’s worth under sec_2516 of the code that will not result in a taxable gift by either x or y to the other sec_2501 of the internal_revenue_code imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 of the internal_revenue_code provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date 1-year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property interests plr-104891-04 in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth sec_25_2516-1 of the gift_tax regulations provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate_and_full_consideration in money or money’s worth and therefore exempt from the gift_tax whether or not the agreement is approved by a divorce decree if the spouses obtain a final decree of divorce from each other within two years after entering the agreement on date x and y were separated on date x and y entered into an msa that provided for the division of the community estate’s interest in x’s serp x and y were divorced pursuant to a judgment of dissolution entered by the superior court for county state a on date the msa was incorporated into the judgment on date x and y entered into and the superior court approved the final stipulation and order re division of the serp the final stipulation provides that x will pay y dollar_figurez together with the tax-exempt earnings on the investment of dollar_figurez in full satisfaction of all of y’s claims with respect to the serp the transfer of dollar_figurez by x to y is made pursuant to the judgment of dissolution the transfer is in full satisfaction of y’s interest in the serp accordingly based on the facts submitted and representations made we conclude that to the extent of y’s interest in the serp the transfer of dollar_figurez will be made for full and adequate_consideration under sec_2516 and therefore the exchange will not result in a taxable gift by x or y to the other the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-104891-04 this rulings letter is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting
